                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                            CRIMINAL NO. 2:19-cr-30-KS-MTP

JAYSON COVINGTON

                        ORDER FOR A PRESENTENCE EVALUATION

        Leave of Court is granted for the order of a presentence evaluation, pursuant to 18 U.S.C.

§§ 3552(b), 3552(c), and 4244(b), specifically for a psychosexual evaluation, be conducted as a

part of the presentence investigation in the case of U.S. v. Jayson Covington, Docket Number

2:19-cr-30-KS-MTP. The psychosexual evaluation, which should be conducted by a local

licensed/certified psychiatrist, psychologist, or masters or doctoral level practitioner, should

include a summary of the participant’s psychological/psychosexual history, an appraisal of the

participant’s risk for future offending, and any necessary/recommended special conditions of

supervision to ensure protection of the public. The consultant is ordered to provide a report of

the results of the evaluation to the Court and the U.S. Probation Office with sixty days of the

date of this order.

                                           3rd day of September, 2019.
        SO ORDERED AND ADJUDGED this the ______




                                       _________________________________________
                                          s/Keith Starrett
                                       SENIOR UNITED STATES DISTRICT JUDGE
